Citation Nr: 1118541	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1943 to September 1945.

This case was originally denied by June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

In April 2010, the Board of Veterans' Appeals (Board) denied the issues on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The April 2010 Board denials were vacated and remanded to the Board by an Order of the Court in November 2010 based on an October Joint Motion For Remand (Joint Motion).   

A letter was sent to the Veteran's attorney, with a copy sent to the Veteran, on January 21, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A statement was received on behalf of the Veteran on April 21, 2011.  

An April 2011 private medical report was added to the claims files later in April 2011, which is after the most recent Supplemental Statement of the Case, along with a waiver of RO review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  There is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to service-connected PTSD.

2.  The Veteran has graduated from high school; he last worked full time in 1984 as a machinist.

3.  The service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a letter was sent to the Veteran in February 2005, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased rating.  A letter was sent to the Veteran in March 2005, prior to adjudication, informing him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the March 2005 letter.  
In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the January 2010 Supplemental Statement of the Case about disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric evaluation was conducted in August 2009, and there is also an April 2011 private evaluation report on file.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  \


Analyses of the Claims

According to the October 2010 Joint Motion, the April 2010 Board denial did not provide an adequate statement of reasons or bases to explain why the Veteran's symptoms did not fit the criteria for a higher rating and did not correctly apply the provisions of 38 C.F.R. § 4.16(b) in determining whether TDIU was warranted.

Rating in excess of 50 percent for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A 50 percent evaluation is assignable for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 70 percent evaluation is assignable for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran was granted service connection for PTSD in an October 1945 rating decision; he was assigned a 50 percent rating, effective November 22, 1999, by rating decision in April 2000.  A claim for increase was received by VA in January 2005.  The claim for an increased rating was denied by rating decision in June 2005, and the Veteran timely appealed.

After review of the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 70 percent rating.  

VA treatment records through February 2005 reveal treatment for PTSD, with memory loss noted in January 2005 and GAF scores of 49 in January 2004 and 2005.  Severe PTSD was noted in January 2005.

The Veteran complained on VA psychiatric evaluation in February 2005 of flashbacks.  He was receiving outpatient group treatment twice a month but was not taking any medications.  On mental status examination, the Veteran was oriented without obsessive thoughts or panic attacks.  He enjoyed hunting, fishing, and gardening; and he was close to his family.  He had 3-4 close friends.  He had auditory hallucinations, flashbacks, problems with concentration, and irritability.  The examiner noted that the Veteran's symptoms were consistent with PTSD with periods of remission.  The diagnosis was PTSD, and the GAF score was 60.  The examiner said that the Veteran's PTSD symptoms had a major impact on his ability to obtain and maintain employment but caused minimal interference with social functioning.

VA treatment records for 2005 reveal a GAF score of 52 in April, a score of 49 in June, and a score of 55 from September through November 2005.

A VA psychiatric evaluation, which included review of the claims files, was conducted in August 2009.  The Veteran's affect was restricted; his mood was described as very good.  He complained of insomnia, flashbacks, intrusive recollections, nightmares, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He had a good relationship with his family; his wife had died several years earlier after 61 years of marriage.  He had retired from work in 1985, which had involved working with his brother as co-owners of a service station/repair shop for 27 years.

On mental status examination, the Veteran was fully oriented, with no homicidal or suicidal ideation, no impaired impulse control, and no panic attacks.  There was no evidence of delusions or hallucinations.  His thought process was not impaired.  His insight and judgment were intact.  It was noted that he became quite tangential when talking.

Chronic PTSD was diagnosed in August 2009.  Psychosocial stressors were considered mild.  The GAF score was 55.  The examiner noted a moderate degree of impairment in occupational, social, and interpersonal functioning.  The examiner also reported that the Veteran's PTSD had a moderately severe impact on his ability to obtain and maintain gainful employment.  The examiner concluded that the Veteran's tendency to become tangential would be a significant barrier to his being able to obtain and maintain employment.

According to an April 2011 evaluation report from M.L. Cesta, M.D., based on a review of the medical records and an extensive personal interview of the Veteran, the Veteran has severe PTSD that has rendered him totally disabled since 1984.  His PTSD symptomatology includes auditory hallucinations, difficulty concentrating, tangential speech, irritability, mood swings, intrusive recollections, nightmares, social isolation, and a complete incapacity to engage in day-to-day life.  Dr. C noted that the GAF scores in the VA records on file were inconsistent and inappropriately high, as the Veteran's GAF score has virtually never been over 40 since service.  Dr. C diagnosed chronic PTSD with delayed onset and provided a current GAF score of 35-40.  Dr. C reported that the Veteran had had episodes of dissociation, which is now considered a component of extremely severe PTSD.  He therefore could not work in any occupational environment, including one involving only sedentary work, because of an inability to engage with coworkers, supervisors, or the public due to the severity of his PTSD, including his mood lability and his unpredictability.  Dr. C did not believe that the Veteran had had any remission in the severity of his PTSD symptomatology over the years; rather, there has been a steady and severe deterioration in his condition.

Although there is some ambiguity in the evidence as to the severity of the Veteran's PTSD, the Board finds that the medical evidence, especially the April 2011 private evaluation report, shows a disability picture for the Veteran's service-connected PTSD that more closely resembles the severity of the criteria for an evaluation of 70 percent.  

However, a schedular evaluation in excess of 70 percent is not warranted because the evidence does not show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  In fact, there is no evidence in the record of the psychiatric symptomatology required for a 100 percent rating, such as gross impairment in thought processes or communication, disorientation to time or place, or significant memory loss.  In fact, the Veteran was always fully oriented and it was noted in August 2009 that he did not have a thought problem.


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of 
service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Veteran's service-connected disorders are PTSD, 70 percent disabling; and a laceration of the forehead, 0 percent disabling.

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Board must determine whether the Veteran's service-connected disabilities, primarily his PTSD, prevent him from working at substantially gainful employment consistent with his work background and education.  

Based on the action above, the Veteran's PTSD is 70 percent disabling.  Therefore, he meets the percentage standards for consideration of a TDIU rating.  

The Veteran has a high school education and has worked as a machinist and part owner of a service station/repair shop.  According to the Veteran's application, he last worked on a full time basis in 1984.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the Veteran's service-connected disabilities are severe enough to prevent him from obtaining and maintaining substantially gainful employment.  

According to the April 2011 report from Dr. C, the Veteran had been unable to work since 1984 due to his PTSD.  Dr. C noted that the Veteran's psychiatric symptomatology included auditory hallucinations, difficulty concentrating, tangential speech, irritability, mood swings, intrusive recollections, nightmares, social isolation, and a complete incapacity to engage in day-to-day life.  Additionally, it was noted on VA evaluation in August 2009 that the Veteran's tendency to become tangential would be a significant barrier to his being able to obtain and maintain employment.

Consequently, the evidentiary record shows that the Veteran has significant impairment of both social and industrial adaptability due to his service-connected PTSD.  Factoring in the Veteran's educational and work background, the Board finds that his service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.  Consequently, TDIU is warranted.


ORDER

An evaluation of 70 percent for the service-connected PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A TDIU rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.    



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


